In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0557V
                                          UNPUBLISHED


    JOSHUA LIGE KELLY,                                          Chief Special Master Corcoran

                         Petitioner,                            Filed: May 25, 2022
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Hepatitis A
    HUMAN SERVICES,                                             (Hep A) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


V. Katie Gilliam, The Gilliam Firm, PLLC, London, KY, for Petitioner.

Madelyn Weeks, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION1

       On May 5, 2020, Joshua Lige Kelly filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered a right shoulder injury related to vaccine
administration (“SIRVA”), as defined on the Vaccine Table Injury, or, in the alternative,
which was caused-in-fact by the Hepatitis A vaccine he received on December 10, 2018.
Petition at 1, ¶¶ 2, 16; Stipulation, filed at May 25, 2022, ¶¶ 1-2, 4. Petitioner further
alleges that he received the vaccine in the United States, that he suffered the residual
effects of his SIRVA injury for more than six months, that he initially filed a civil action
which was subsequently dismissed before this case was filed, and that neither he nor any
other party has filed any additional civil action or received compensation for his SIRVA,
alleged as vaccine caused. Petition at ¶¶ 2, 17-19; Stipulation at ¶¶ 3-5. “Respondent
denies that [P]etitioner sustained a SIRVA Table injury; denies that the vaccine caused


1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
[P]etitioner’s alleged shoulder injury or any other injury; and denies that his current
condition is a sequala of a vaccine-related injury.” Stipulation at ¶ 6.

       Nevertheless, on May 25, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

    Pursuant to the terms stated in the attached Stipulation, I award $42,815.23 as
follows:

    1. A lump sum payment of $40,000.00 in the form of a check payable to
       Petitioner; and

    2. A lump sum payment of $2,815.23, representing reimbursement of a
       Medicaid lien for services rendered to Petitioner, in the form of a check
       payable jointly to Petitioner and Equian, and mailed to:

                                              Equian
                                         P.O. Box 182643
                                        Columbus, OH 43218
                                         Case # 1056226.

Stipulation at ¶ 8. Petitioner agrees to endorse the check to Equian for satisfaction of the
Medicaid lien. This amount represents compensation for all items of damages that would
be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision.3

       IT IS SO ORDERED.


                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                 INTHE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


  JOSHUA LIGE KELLY.

                 Pet1tioner.                             No. 20-557V
                                                        Chief Special Master Corcoran
  V.                                                     F.CF

  SECRETARY OF HEALTH AND
  HUMAN SERVICES,

                 Respondent.


                                          STIPULATION

        The parties hereby stipulate to the following matters:

        I. Joshua Lige Kelly ("petitioner"), filed a petition for vaccin~ compensation under the

National Vaccine [ujury Compensation Program. 42 U.S.C. § 300aa- l Oto 34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of a hepatitis A vaccine, which \'accine is contained in the Vaccine Injury Table (the "Table"),

42 C.F.R. § I 00.3(a)

        2. Petitioner received a hepatitis A vaccine on December I 0, 2018.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that he sustained a shoulder injury related to vaccine administration

("SIRVA") within the time period set forth in the Table, or in the alternative. that his alleged

shoulder injury was caused by the vaccine. He funher alleges that he experienced the residua!

effects of this condition for more than six months.
         5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on his behalf as a rcsu It of his alleged injury.

         6. Respondent denies that p~titioner sustained a SIRVA Table injury; denies that the

vaccine caused petitioner's alleged shoulder injury or any other injury: and denies that his

current condition is a scquela of a vaccine-related injury.

         7. Maintaining their above-stated positions, the parties ne\'erthele~ now agree that the

issues between them shall be sellled and that a decision should be entered awarding the

compensation described m paragraph 8 of this Stipulation.

         8. As soon as practicable after an entry ofjud1:,•mcnt reflecting a decision consistent with

the tenns of this Stipulation. and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2 I (a)(l ), the Secretary of Health and Human Services will issue

the following vaccine compensation payments:

         /\. /\ lump sum of $40,000.00 in the form of a check payable to petitioner; and

         B. A lump sum of S2,81S.23. 1 representing reimbursement of a Medicaid lien for services
         rendered to petitioner, in the fonn of a check payable jointly to petitioner and Equian:

                                                 Equian
                                             PO Box 182643
                                           Columbus, OH 432 I 8
                                             Case# 1056226

         Petitioner agrees to endorse this check to Equian.

These amounts represent compensation for all damages that would be available under 42 U.S.C.
§ 300aa- I 5(a).


1 Thisamount represents full satisfaction of any right of subrogation, assignment, claim. lit:n, or
cause of action Equian may have against any indiv idual as a result of any Medicaid payments
made to or on behalf of Joshua Lige Kelly as a result of his alleged vaccine-related injury
suffered on or about December l 0, 2018, under Title XIX of the Social Security Act. see 42
U.S.C. § 300aa-l 5(g). (h).
                                                2
        9. As soon as practicable after the entry ofjudgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2 l(a)( I), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys· fees and costs incurred in proceeding upon this

petition.

        I0. Pctitionl!r and his anorn\!y r\!prcscnt that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefit-. programs ( other than Title XIX of the Social Security Act ( 42 U.S.C.

§ 1396 ct seq.)). or by entities that provide health services on a pre-paid basis.

        I I . Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U .S.C. § 300aa-J 5(i), subjethe Secretary of Health and Human Sen ices from any and all actions or causes of action

(includingagreemcnts,judgments. claims. damages. loss of services. expenses and all demands

of whatever kind or nature) that have been brought. could have been brought or could be timely

brought in the Coun of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-l 0 ct seq., on account of, or in any way growing out of, any and all

known or unknown. suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged lo have resulted from . the hepalilis A vaccination administered on December 10,

2018, as alleged in a petition for vaccine compensation filed on or about May 5, 2020, in the

United States Court of Federal Claims as petition No. 20-5.5 7V.

        14. If petitioner should die prior to entry ofjudgment. this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. lf the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails lo enter judgment in confonnity with a

decision that is in complete confonnity with the te1ms of this Stipulation, then the parties·

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        I 6. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986. as amended. except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is he rein expressly stated

and clearly agreed to. The patties f urthcr agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' rc~pectivc positions as to liability and/or

amount of damages, and furth\!I', that a change in the nature of the injury or condition or in the


                                                  4
items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the hepatitis A vaccine caused petitioner's alleged

injury or any other injury or his current disabilities, or that petitioner suffered an injury contained

in the Vaccine Injury Table.

        18. All rights and obligalions of petitioner hereunder shall apply equally to petitioner's

heirs1 executors. administrators, successors, and/or assigns.

                                     END OF ST[PULA TION




                                                 5
Respectfully submitted,

PETITIO~£R:



J~iar(fdf
ATTORNtYOFRECORDFOR                                         AI;THORIZED REPRESF.NTATIVF.
PETITIO~ER:                                                 OF THE ArrORNEY GE~ERAL:



V. K TIE 1ILLIA
                                                            '~      ~(?~
                                                             HEATHER L. PEARLMAN
THE GILLIAM FIRM, PLLC                                      Deputy Director
219 East 4 1h Street                                        Torts Branch
London, KY 40741                                            Civil Division
(606) 864-3941                                              U.S.DcpartmentofJustice
Email : vkatiegilliam@gmail.com                             P.O. Box 146
                                                            Benjamin Franklin Station
                                                            Washington, DC 20044-0146

AUTHORIZED REPRESf.~TATIVF.                                 ATTOR~fYOFRECORDFOR
OF THE SECRETARY OF HEALTH                                  RESPONDE:"iilT:
AND HUMAN SERVICES:
George R. Grimes -   0 1qrt,My s,qntd by Georqe R
                     G11mes-S1•
$ 14                 O• te: 2022.0U S 1S03·47 •04'00'

CDR GEORGE GRIMES, MD, MPH                                  ~             E~ Jl)/JC'.
Director. Division of Injury                                Trial Ano mcy
Compensation Programs                                       Torts Branch
Healthcare Systems Bureau                                   Civil Division
U. S. Department of Health and                              U. S. Department of Justice
Humans Services                                             P.O. Box 146
5600 Fishers Lane                                           Benjamin Franklin Station
Park lawn Building, Mail Stop 08N 146B                      Washinglon. DC 20044-0146
Rockville, MD 20857                                         (202) 451-7312
                                                            Email: madclyn.e.weeks@usdoj.gov




Dated :QE-5      t~~

                                                        6